  Case 2:16-cv-01568-MAH Document 49 Filed 01/03/19 Page 1 of 1 PageID: 487


                                                                  411 Hackensack Avenue, 2nd Floor
                                                                  Hackensack, New Jersey 07601
                                                                  Telephone: (201) 509-5000
                                                                  Facsimile: (800) 509-9734
Michael D. Camarinos, Esq.
A Member of the N.J. and N.Y. Bar

                                                    January 3, 2019
VIA ECF
The Honorable Michael A. Hammer
United States Magistrate Judge
King Fed. Bldg. & United States Courthouse
50 Walnut St., P.O. Box 999
Newark, New Jersey 07101-0999

       Re:     Sinclair et al. v. Township of Mahwah et al.
               Civil Action No. 16-cv-01568-MAH

Dear Judge Hammer:

        This office represents the Plaintiffs in the above-referenced action. In further review of
the privilege issues pending before Your Honor, counsel of record have met and conferred on a
proposed list of approximately 1/3rd of the documents listed in Defendants’ privilege logs and
have agreed upon the following documents as a representative sample of the privilege dispute to
be submitted to the Court for an initial determination of same:

Mahwah Township Privilege Log (15)
Bates Stamp Nos. 239, 240-241, 265-266, 267-268, 269-270, 271, 276, 279, 280, 281-284, 295-
298, 302-304, 305-306, and 323-325;

Laforet Privilege Log (11 items)
Item Nos. 25, 26, 27, 28, 29, 32, 33, 34, 35, 38, and 41; and

Batelli Privilege Log (4 items)
Bates Nos. 125, 129-130, 131 and 132-134

        We remain available at the Court’s discretion to further review this matter and confirm
the status conference scheduled for January 22, 2019 at 11:30 a.m.

                                                    Respectfully submitted,

                                                    CAMARINOS LAW GROUP, LLC

                                                    /s/Michael D. Camarinos

                                                    Michael D. Camarinos, Esq.

cc:    Zimmerer, Murray, Conyngham & Kunzier
       Genova Burns LLC
       Botta Angeli, LLC
